                           Case 3:18-cv-00683-VLB Document 224 Filed 09/07/21 Page 1 of 1

                                                         UNITED STATES DISTRICT COURT
                                                                 DISTRICT OF CONNECTICUT



                                  450 Main Street                   141 Church Street                    915 Lafayette Boulevard
                                  Hartford, CT 06103                New Haven, CT 06510                  Bridgeport, CT 06604
                                  Phon e: 860.240.3200              Phone: 203.773.2140                  Phone: 203.579.5861
                                  Fax: 860.240.3211                 Fax: 203.773.2334                    Fax: 203.579.5867



                                                                               September 7, 2021
          Robin D. Tabora
                      Clerk


    Dinah Milton Kinney
                                  Clerk, U.S. Court of Appeals
          Chief Deputy Clerk      U.S. Courthouse
                                  40 Foley Square
            Jane R. Bauer         New York, NY 10007
           Operations Manager

                                  Dear Sir/Madam :
           Andrea Perce
    Human Resources Manager
                                        Our Case No. : 3:18-cv-00683 VLB
                                        Case Name: Nicole Chase v. Nodine's Smokehouse, Inc., et al.
     Christopher Newton
Information Technology Manager          USCA No. (if known): COA 20-3234

                                  Forwarded herewith is the Record on Appeal in the above-entitled case, together with
          Melissa Ruocco
     Division Manager, Hartford   a copy of the Notice of Electronic Filing indicating the documents that are enclosed .


             Bryan Blough                                                       Respectfully,
   Division Manager, Bridgeport
                                                                                ROBIN D. TABORA, Clerk


                                                                                      _,./        c·,
                                                                                By ~/Jc~?-,,           .42 L. ~
                                                                                    Frances Velez            -
                                                                                   Deputy Clerk

                                  Please acknowledge receipt on the copy of this letter and return it to the Clerk's Office
                                  in the envelope provided.

                                  ACKNOWLEDGEMENT: - - - - - - - - - - - - DATE: - - - - - - - -
